UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June15, 2010 CRC Crystal Research Corporation (Exact name of registrant as specified in its charter) Nevada 000-52472 86-0728263 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4952 East Encanto Street, Mesa, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 480-452-3301 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item4.01 Changes in Registrant’s Certifying Accountant. (a) Previous independent accountant On June15, 2010, CRC Crystal Research Corporation(the “Company”), upon the approval of the Audit Committee of the Company’s Board of Directors, dismissed GBH,CPAs, PC (“GBH”) as the Company’s independent registered public accounting firm. The audit reports of GBH on the Company’s financial statements for the fiscal years ended December31, 2007 and 2008 did not contain an adverse opinion or disclaimer of opinion, nor was it qualified or modified as to uncertainty, audit scope or accounting principles.During the fiscal years ended December31, 2008 and 2009 and the interim period through June17, 2010, the Company had no disagreements with GBH on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement, if not resolved to GBH’s satisfaction, would have caused GBH to make reference to the subject matter of the disagreement in connection with its reports. In addition, during that time, there were no “reportable events,” as that term is defined in Item304(a)(1)(v) of Regulation S-K. The Company has provided GBH with a copy of the disclosures required by Item304(a) of Regulation S-K contained in this Current Report on Form 8-K and has requested that GBH furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether GBH agrees with the statements made by the Company in this Current Report on Form 8-K and, if not, stating the respects in which it does not agree. A copy of GBH’s letter, dated June17, 2010, is filed as Exhibit 16.1 to this Current Report on Form 8-K. (b) New independent accountant Effective as of June 17, 2010, the Companyengaged Mallah Furman as its new independent registered public accounting firm. The decision to engage Mallah Furman was made and approved by the Audit Committee of the Company’s Board of Directors. During the two most recent fiscal years and through June 17, 2010, the Company has not consulted with Mallah Furman regarding either: (i)the application of accounting principles to a specified transaction, either completed or proposed; or the type of audit opinion that might be rendered on the Company’s financial statements; or (ii)any matter that was either subject of a disagreement (as that term is defined in Item 304(a)(1)(iv) of RegulationS-K) or a reportable event (as that term is described in Item 304(a)(1)(v) of RegulationS-K). Item9.01 Financial Statements and Exhibits. (d) Exhibit 16.1 - Letter of GBH, CPAs, dated June17, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June18, 2010 CRC Crystal Research Corporation. By: /s/ Dr Kiril A. Pandelisev Name: Dr Kiril A. Pandelisev Title: Chief Executive Officer 2 EXHIBIT INDEX Exhibit Description Letter of GBH,CPAs, dated June 17, 2010 3
